                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

CARTER MASON, individually and on )
                                  )
behalf of all others similarly situated,
                                  )
            Plaintiff,            )
                                  )
v.                                )
                                  )                  CIVIL ACTION NO.
MIDLAND FUNDING, LLC, ENCORE )                       1:16-cv-02867-LMM-RGV
CAPITAL GROUP, INC., MIDLAND      )
CREDIT MANAGEMENT, INC.,          )
COOLING & WINTER, LLC, ASSET      )
ACCEPTANCE CAPITAL CORP., et al., )

                      Defendants.

DEFENDANTS' REPLY IN SUPPORT OF MOTION TO STAY CASE PENDING
                          APPEAL
          COME NOW defendants Midland Funding, LLC, Encore Capital Group, Inc.,

Midland Credit Management, Inc., Asset Acceptance Capital Corp., Asset Acceptance,

LLC, Cooling & Winter, LLC, Joseph C. Cooling, Robert A. Winter, and Frederick J.

Hanna (collectively, "Defendants"), and hereby file this reply in support of their Motion

to Stay Case Pending Appeal, (Doc. 160).          In support thereof, Defendants state as

follows:

                                    I. INTRODUCTION
          On September 20, 2018, Defendants filed a Notice of Appeal of this Court's Order

denying Defendants' Motions to Compel Arbitration and to Dismiss the claims of
32468787 v1
plaintiffs Mason and Burnett, the only remaining plaintiffs in this action. (Doc. 159.) On

that same date, Defendants filed a Motion to Stay Case Pending Appeal, in which

Defendants requested a stay of this action pending resolution of Defendants' appeal of the

arbitration order. Plaintiffs contend that a stay is not warranted because the appeal is

frivolous, initiated for purposes of delay, and would undermine judicial economy.

Plaintiffs are wrong.

          First and foremost, Defendants' appeal is not frivolous. The best evidence that this

appeal is not frivolous is Magistrate Judge Vineyard's 108-page Report and

Recommendation granting Defendants' motions and finding sufficient evidence of

arbitration agreements with Plaintiffs. Further, Plaintiffs' allegations of delay are not

supported by the record, which shows that Defendants raised arbitration in their very first

filings in this case. Finally, Plaintiffs' contention that judicial economy is somehow

favored by conducting discovery in this Court while litigating the arbitration issue before

the Eleventh Circuit, despite the fact that the Eleventh Circuit may find arbitration to be

the proper forum, is not only illogical, but it also is contrary to binding Eleventh Circuit

precedent. Accordingly, a stay is warranted until the arbitration issue is resolved.

                               II. MEMORANDUM OF LAW

          A.    Defendants' Appeal Is Far From “Frivolous.”
          This action must be stayed pending appeal because Defendants' appeal is not

frivolous. While Plaintiffs assert that the appeal does not involve any "colorable

32468787 v1                                 2
appealable issue," (Doc. 167 at 4), they conveniently ignore the Magistrate Judge's well-

reasoned, thorough opinion that addressed and rejected every single argument raised by

Plaintiffs in opposition to arbitration. (See Report and Recommendation, Doc. 146.)

While Defendants respect the fact that this Court reached a different result than the

Magistrate Judge, that fact alone actually prevents Defendants' appeal from being

"frivolous."

      Notably, while Plaintiffs repeatedly criticize the merits of Defendants' appeal,

Plaintiffs fail to show that the appeal is in fact frivolous as defined by courts in this

Circuit, i.e., that the appeal is "wholly without merit, such as where the appeal is brought

in the face of controlling precedent." See Connors & Co. v. McKinley Capital Mgmt.,

Inc., No. 1:08-CV-2744-BBM, 2009 WL 10671567, at *1 (N.D. Ga. Aug. 28, 2009). This

is because Plaintiffs cannot meet this high burden. Indeed, Defendants intend to show on

appeal—as the Magistrate Judge concluded—that their evidence fully satisfies the

evidentiary standards set forth in Bazemore v. Jefferson Capital Systems, LLC, 827 F.3d

1325 (11th Cir. 2015). (See Report and Recommendation, Doc. 146 at 36 (concluding

that "defendants have provided the very evidence that the Bazemore court found to be

lacking"); Doc. 146 at 78 n.36 ("Unlike the defendants in Thomas and Bazemore, the

Encore defendants have presented evidence that the Card Agreement was mailed . . . ")).

      Moreover, even this Court acknowledged that at least one of the issues that

Defendants intend to raise on appeal, the validity of clickwrap arbitration agreements,
32468787 v1                            3
presents "a difficult state law question" over which "federal courts have split." (Doc. 158

at 6.) Where courts differ on how to approach a legal question, it cannot be said that the

issue is "without even arguable merit," as is necessary to establish frivolity. McKinley

Capital Mgmt., Inc., 2009 WL 10671567, at *1 (quoting United States v. Roberts, 858

F.2d 698, 702 (11th Cir. 1988)). Rather, it indicates just the opposite. Indeed, in Rigdon

v. Georgia Board of Regents, relied on by Plaintiffs, the court found that one of the

claims at issue was appropriate for appeal because it "involve[d] a debatable question of

law." See No. CV406-240, 2008 U.S. Dist. Lexis 59422, at *5, 2008 WL 2986389, at *2

(S.D. Ga. Aug. 4, 2008).

      While the Rigdon court did find that other issues sought to be appealed were

frivolous, the issues deemed frivolous involved attempts to challenge well-settled law,

including whether racial discrimination in public employment was illegal—an issue the

court noted presented a question of "patently obvious illegality." 2008 U.S. Dist. LEXIS

59422, at *3-4, 2008 WL 2986389 at *1. Moreover, the court denied the request to stay

the case pending appeal of the colorable claim only after concluding that the appealable

claim was "subsumed" within the non-appealable claims and would not affect the course

of proceedings. See Rigdon v. Ga. Bd. of Regents, 594 F. Supp. 2d 1312, 1315 (S.D. Ga.

Dec. 17, 2008) (noting that "even if Defendants win their appeal, they will face the exact

same trial"). The court ultimately concluded that the defendants' intent to challenge such

a well-settled issue as the legality of racial discrimination signified an intent to delay the
32468787 v1                                 4
case, giving further cause to deny the stay. Id. at 1319, n.6. As this Court recognized in

its Order, the questions to be analyzed on appeal in this case do not involve challenges to

well-settled law. Accordingly, Rigdon is inapplicable.

          Equally off-base is Plaintiffs' reliance on Branch v. Ottinger, No. 2:10-cv-128-

RWS, 2012 U.S. Dist. LEXIS 65549, 2012 WL 1657194 (N.D. Ga. May 10, 2012)

("Branch II"). (Doc. 167 at 5.) In Branch, the court denied the plaintiffs' motion to stay

the litigation pending resolution of their appeal because "the Plaintiffs made no

arguments that their appeal was not frivolous." See 2012 U.S. Dist. LEXIS 65549, at *6-

7, 2012 WL 1657194, at *3. Therefore, the court deemed the defendants' arguments that

the appeal was frivolous unopposed. 2012 U.S. Dist. LEXIS 65549, at *7, 2012 WL

1657194, at *3. The court further found the appeal to be frivolous because the plaintiffs

were attempting to compel a non-signatory defendant to arbitrate, yet provided no legal

authority to support compelling arbitration of the claims against him. See 2012 U.S. Dist.

LEXIS 65549, at *7, 2012 WL 1657194, at *3 (finding the appeal frivolous "for all the

reasons stated in [the court's] prior order"); Branch v. Ottinger, No. 2:10-cv-128-RWS,

2011 U.S. Dist. LEXIS 109966, at *6 2011 WL 45000094, at *2 (N.D. Ga. Sept. 27,

2011) ("Branch I") (explaining that the plaintiffs "cite[d] no authority" that supported

their theory of compelling arbitration). Here, in contrast, Defendants have provided

ample legal authority for the appeal in their briefs in support of their motions to compel


32468787 v1                                5
arbitration (again, authority with which the Magistrate Judge agreed). Accordingly, the

Branch cases are inapplicable.

          Finally, Plaintiffs' contention that a "clearly erroneous" standard of review applies

to a motion to compel arbitration is simply wrong. Plaintiffs seek to distinguish the de

novo standard applied in Bazemore by arguing that the district court in that case "failed to

perform any fact-finding concerning the purported evidence of an arbitration agreement."

Doc. 167 at 5, n.3 (citing Bazemore, 827 F.3d at 1327-28). Nothing in Bazemore supports

this statement. Instead, in that case, the Eleventh Circuit stated without qualification that

the court "review[s] de novo a district court's denial of a motion to compel arbitration."

See 827 F.3d at 1328. In fact, the Bazemore court applied de novo review to the very

same type of evidence that exists here: declarations and affidavits. See id. at 1330-31.

Accordingly, as in Bazemore, a de novo standard will apply to the Eleventh Circuit's

review of this Court's arbitration order.1

          1
         Bazemore further held that "a summary judgment-like standard is appropriate" in
considering whether the movant seeking to compel arbitration has met its burden. 827
F.3d at 1333. A de novo standard also applies on appeals of summary judgment orders.
See Ellis v. England, 432 F.3d 1321, 1325 (11th Cir. 2005). The cases Plaintiffs cite do
not discuss the standard of review applicable to an order denying a motion to compel
arbitration, and are therefore inapposite. See Doc. 167 at 5 (citing Grupo Televia, S.A. v.
Telemundo Commc’ns Grp., Inc., 485 F.3d 1233 (11th Cir. 2007) (applying de novo
review to district court's conflict-of-laws ruling and a clearly erroneous standard to
findings made by district court in support of conflict of laws ruling) and Nelson v.
Freightliner, LLC, 154 F. App'x 98, 102 (11th Cir. Sept. 29, 2005) (applying de novo
review to rulings on choice of law and motion for judgment as a matter of law, and abuse
of discretion standard to evidentiary rulings during jury trial)).
32468787 v1                                  6
          Regardless, Defendants need not establish whether this Court's ruling was clearly

erroneous in order to be entitled to a stay. (Doc. 167 at 5.) Instead, Defendants need only

show that the appeal is not frivolous, which they have shown. Accordingly, "this Court

should stay the litigation in the district court pending the appeal of the denial of the

motion[s] to compel arbitration." Blinco v. Green Tree Servicing, LLC, 366 F.3d 1249,

1253 (11th Cir. 2004).

          B.    The Record Does Not Support Plaintiffs' Allegations of Delay Tactics.
          Plaintiffs' argument that Defendants are unnecessarily delaying the progress of this

case can be dismissed in short order. First, Plaintiffs erroneously argue that Defendants

waited to raise arbitration until their Rule 12 motions were denied. This is plainly wrong,

as Defendants preserved their arbitration defense in just about every filing before this

Court, including in their Rule 12 motions themselves. (Doc. 9 at 1, 10; Doc. 11 at 2; Doc.

16 at 35; Doc. 20 at 2; Doc. 23 at 36; Doc. 24 at 36; Doc. 44 at 35; Doc. 45 at 35; Doc. 46

at 1; Doc. 47 at 1; Doc. 48 at 1; Doc. 81 at 54; Doc. 82 at 2; Doc. 83 at 2; Doc. 84 at 2.)

Defendants moved to compel arbitration just a little over a month after the Court's order

on their motions to dismiss. (Doc. 80, Doc. 88, Doc. 93, Doc. 95, Doc. 96.) The acts of

moving to compel arbitration or filing Rule 12 motions before the parties have even

begun discovery do not amount to a bad faith attempt to delay.

          The Rigdon case which Plaintiffs cite is again off-base. In that case, as discussed

supra, the court found the defendants' intent to delay was illustrated by their desire to
32468787 v1                                 7
appeal a question as well-settled as the legality of racial discrimination in public

employment. 594 F. Supp. 2d at 1319 n.6. Additionally, the Rigdon defendants waited to

file their notice of appeal until after the district court had issued its notice of pretrial

proceedings, and the case was ready to proceed to trial, causing the court to find an intent

to delay the case. Id. at 1315.

          These factors are not present here. This appeal is not frivolous. Indeed, a

Magistrate Judge of this Court has found the Defendants' position meritorious. Further,

Defendants have not delayed these proceedings. Defendants filed a notice of appeal

fifteen days after the Court's arbitration order was entered, even though they had thirty

days to appeal. (Doc. 158, Doc. 159.) While Plaintiffs contend that Defendants "refused"

to initiate discovery and instead proceeded with their notice of appeal, Defendants have

the right to have the issue of the proper forum fully resolved before proceeding with

discovery and thereby risk waiving their right to arbitration. See Blinco, 366 F.3d at

1253. Indeed, if appealing the denial of a motion to compel arbitration is considered per

se undue delay, then no party would ever be able to obtain a stay. Furthermore, it is also

to Plaintiffs' benefit to have this issue resolved at this early stage. In short, there is no

merit to Plaintiffs' allegations of delay, and a stay should be granted.




32468787 v1                                8
          C.    Conducting Discovery Before the Proper Forum is Resolved
                Undermines Judicial Economy and the Benefits of Arbitration.

                1.    When Parties Agree to Arbitrate, Discovery Must Proceed Only
                      in Arbitration.
          Plaintiffs argue that discovery is inevitable and, therefore, the forum in which it

occurs is irrelevant. (Doc. 167 at 3, 7-8.) This argument is a hollow one that has been

rejected by numerous courts. The Eleventh Circuit has held that discovery in federal

court is improper where the parties have agreed to arbitrate because "[a]n agreement to

arbitrate is an agreement to proceed under arbitration and not under court rules." Suarez-

Valdez v. Shearson Lehman/American Exp., Inc., 858 F.2d 648, 649 (11th Cir. 1988).

Suarez-Valdez held that a district court's order requiring discovery to proceed under the

federal rules where the parties had agreed to arbitrate disputes was "in direct

contravention of . . . Supreme Court precedent." Id. at 649 n.2.

          Resolving the proper forum before conducting discovery is crucial because

engaging in discovery in federal court would deprive Defendants of the benefits of their

arbitration agreements. As an initial matter, both Mason and Burnett's arbitration

agreements have class action waivers. Therefore, if the case proceeds in arbitration, the

scope of the case will be only on an individual basis, rather than a class action basis.

          Additionally, arbitration is known to provide for more relaxed and less

burdensome discovery procedures than federal court, and the scope of discovery is also

generally greater in federal court than in arbitration. See St. Mary's Medical Ctr. of

32468787 v1                                 9
Evansville, Inc. v. Disco Aluminum Prods. Co., Inc., 969 F.2d 585, 591 (7th Cir. 1992)

(noting that party that waited to move to compel arbitration until after participating in

discovery in federal court "was able to obtain discovery it would not necessarily have

been entitled to in an arbitration proceeding"); S. Sys., Inc. v. Torrid Oven Ltd., 105 F.

Supp. 2d 848, 856 n. 7 (W.D. Tenn. 2000) (noting that the American Arbitration

Association rules "only allow limited discovery at best"). For these reasons, discovery

should be stayed so that, in the event arbitration is compelled, the parties will engage in

discovery only once and only under the procedures they bargained for. See Roadbuilders

Machinery Supply Co., Inc. v. Sennebogen, Inc., No. 11–2681, 2012 WL 1253265, at *2

(D. Kan. Apr. 13, 2012) (rejecting the argument that a stay was not warranted because

"discovery will occur regardless of whether the forum is in federal court or arbitration,"

and explaining that "[t]here is potential for wasted resources if the previously conducted

discovery is not allowed by the arbitrator").

      In Hunt v. Munlake Contractors, Inc., the court rejected the same argument that

Plaintiffs make here, i.e., that a stay is unnecessary because "even if the motion to

dismiss is granted, the controversy remains live and 'discovery will [eventually] be

appropriate and allowed.'" See No. CV409-084, 2009 WL 10678628, at *1 (S.D. Ga.

2009). In granting the defendant's motion to stay the case, the court emphasized the

difference in the potentially applicable discovery rules, reasoning that "the rules

governing discovery may radically change if the motion to dismiss is granted." Id. The
32468787 v1                           10
court further stated, "Were the Court to hold otherwise, plaintiffs could purposefully

choose an improper forum in order to take advantage of that forum's more liberal

discovery rules, all the while knowing that the case would ultimately be transferred to

another court that applies different rules." Id.

          Here, both arbitration agreements at issue provide for the application of the rules of

the American Arbitration Association (AAA). These rules delegate to the arbitrator

extensive discretion regarding the scope of discovery, in contrast to the Federal Rules,

which generally permit discovery on anything relevant to a party's claim or defense. See

Fed. R. Civ. P. 26(b)(1). Additionally, the permissible methods of discovery also differ.

Whereas the Federal Rules set forth detailed provisions governing the right to take

depositions and serve written discovery, the AAA's rules do not. See AAA Consumer

Arbitration Rule R-22 (providing for limited exchange of information which is silent as

to any right to depositions and providing that "[n]o other exchange of information" is

permitted unless determined necessary by the arbitrator); Torrid Oven Ltd., 105 F. Supp.

2d at 856 n.7. Accordingly, Plaintiffs' argument that the forum is irrelevant is meritless.

                2.     Plaintiffs' Arguments Regarding            Judicial    Economy      Are
                       Unsupported and Illogical.
          Plaintiffs’ contention that a stay is not in the interest of judicial economy is

incorrect. In fact, the opposite is true. The only cases Plaintiffs could muster to support

such an assertion are Branch I and Branch II. (Doc. 167 at 6-8.) However, these cases

32468787 v1                                  11
are inapplicable here. In Branch I, the court denied the plaintiffs' request to stay litigation

against one defendant while the plaintiffs' claims against other defendants were resolved

in arbitration, because "the claims are based on individual liability and there is no overlap

of Defendants between forums," thereby avoiding the possibility of duplicative

proceedings. 2011 U.S. Dist. LEXIS 109966, at *8, 2011 WL 45000094, at *3. In

Branch II, the court denied the request to stay the case while the plaintiffs appealed the

court's order denying their motion to compel arbitration because the plaintiffs failed to

oppose the defendants' showing of frivolity. 2012 U.S. Dist. LEXIS 65549, at *6-7, 2012

WL 1657194, at *3.

      Neither of these cases supports a denial of the stay here. Unlike in Branch I, this is

not a case where a stay of claims against certain defendants is being requested while

claims against the other defendants are resolved. While denying the stay in Branch I did

not risk duplicative litigation, if the parties proceed with discovery here, and the Eleventh

Circuit finds Defendants' appeal meritorious, duplicative discovery will certainly result.

Notably, Plaintiffs have not cited one case that actually supports their claim that staying

discovery in this context will "undermine" judicial economy. (Doc. 167 at 6-8.) This is

because the weight of authority supports a stay in this context. See Blinco, 366 F.3d at

1253; Lawson v. Life of S. Ins. Co., 738 F. Supp. 2d 1376, 1381 (M.D. Ga. 2010); see

also Holmes v. Hale, 701 F. App'x 751 (11th Cir. June 28, 2017) (unpublished) (per

curiam) (noting that because the doctrine of immunity "protected [the defendants] from
32468787 v1                             12
having to bear the burdens of litigation, including discovery," the district court properly

denied the plaintiffs' request for discovery "until the threshold question of immunity was

resolved"). Indeed, it is hard to understand how avoiding the expenditure of resources on

discovery while the appeal is pending in any way undermines judicial economy.

          Plaintiffs also erroneously assume that discovery can be conducted at the mere

"click of a button" because they are asking Defendants to produce documents that were

already produced in the course of a CFPB investigation involving some of the

Defendants. This contention is meritless, as other federal courts have completely rejected

attempts by the same counsel who represent Plaintiffs here to gain copies of records

produced in the CFPB investigation involving Encore. See Italiano v. Midland Funding,

LLC, No. 2:14-cv-18-JMA-AKT, (Doc. 97 ¶ 6(a)) (E.D.N.Y. Nov. 19, 2015) (attached

hereto as Exhibit A); Frank LLP v. Consumer Fin. Prot. Bureau, 288 F. Supp. 3d 46

(D.C. 2017). Indeed, in making this contention, Plaintiffs make numerous faulty

assumptions, including that both the Court and an arbitrator would necessarily rule that

everything and anything produced to the CFPB is automatically relevant to this case (it is

not), as well as the assumption that both the Court and an arbitrator would rule that

Plaintiffs have an unfettered right to copies of documents produced to the CFPB (they do

not). See Morgan Drexen, Inc. v. CFPB, 979 F. Supp. 2d 104, 108 (D.C. 2013) (noting

that documents produced in response to a subpoena from the CFPB "are considered

confidential").
32468787 v1                              13
          Finally, Plaintiffs cite Intertec Contracting A/S v. Turner Steiner Int'l, S.A., No. 98

Civ. 9116 (CSH), 2001 U.S. Dist. LEXIS 9950, at *22, 2001 WL 812224, at *7 n.4

(S.D.N.Y. July 18, 2001), for the proposition that district courts have discretion to take

action on cases during the pendency of an arbitration appeal. (Doc. 167 at 3, n. 1.)

However, this case does not help Plaintiffs for several reasons. As an initial matter, the

Intertec court's conclusion was based on an analysis of Second Circuit precedent, which

is inapplicable here. Indeed, the Eleventh Circuit's ruling in Blinco does not leave room

for such discretion once an appeal is found to be non-frivolous. See Blinco, 366 F.3d at

1253 (holding that courts "should stay the litigation in the district court" after finding an

appeal to be non-frivolous). More importantly, the court in Intertec only agreed to

supervise discovery while the appeal was pending because both parties voluntarily agreed

to participate in discovery. See Intertec Contracting A/S, 2001 U.S. Dist. LEXIS 9950, at

*22, 2001 WL 812224, at *7 (the court retained jurisdiction "for the purpose of the

agreement for a mutual exchange of documents . . . which both parties agreed they had

accepted"). No such agreement between the parties exists here.

          For all of these reasons, Defendants respectfully request the Court to grant their

Motion to Stay Case Pending Appeal (Doc. 160) so that the issue of the proper forum is

fully resolved before conducting any further litigation in this Court.

          Respectfully submitted this 18th day of October, 2018.


32468787 v1                                  14
              /s/ Rachel R. Friedman
              R. Frank Springfield
              Georgia Bar No. 316045
              fspringf@burr.com
              John O'Shea Sullivan
              Georgia Bar No. 691305
              ssullivan@burr.com
              Rachel R. Friedman
              Georgia Bar No. 456493
              rfriedman@burr.com

              BURR & FORMAN, LLP
              171 Seventeenth Street, NW, Suite 1100
              Atlanta, Georgia 30363
              Telephone: (404) 815-3000
              Facsimile: (404) 817-3244

              Attorneys for Defendants
              MIDLAND FUNDING, LLC,
              ENCORE CAPITAL GROUP, INC.,
              MIDLAND CREDIT MANAGEMENT, INC.,
              ASSET ACCEPTANCE, LLC, AND
              ASSET ACCEPTANCE CAPITAL CORP.




32468787 v1    15
              /s/ John H. Bedard, Jr.
              John H. Bedard, Jr.
              Georgia Bar No. 043473
              jbedard@bedardlawgroup.com
              Michael K. Chapman
              Georgia Bar No. 322145
              mchapman@bedardlawgroup.com

              Bedard Law Group, P.C.
              2810 Peachtree Industrial Blvd.
              Suite D
              Duluth, Georgia 30097
              Telephone: (678) 253-1871

              Attorneys for Defendants
              COOLING & WINTER, LLC
              JOSEPH C. COOLING
              ROBERT A. WINTER

              /s/ Alex D. Weatherby
              W. Pitts Carr
              Georgia Bar No. 112100
              pcarr@wpcarr.com
              Alex D. Weatherby
              Georgia Bar No. 819975
              aweatherby@wpcarr.com

              Carr & Weatherby, LLP
              Building 10
              4200 Northside Parkway, N.W.
              Atlanta, GA 30327
              404-442-9000

              Attorneys for Defendant
              FREDERICK J. HANNA




32468787 v1    16
                         CERTIFICATION OF COUNSEL
      I hereby certify that the foregoing document has been prepared with Times New
Roman, 14 point font, one of the font and point selections approved by the Court in LR
5.1C.



                                    /s/ Rachel R. Friedman
                                    Rachel R. Friedman
                                    Georgia Bar No. 456493
                                    rfriedman@burr.com


BURR & FORMAN LLP
171 Seventeenth Street, NW, Suite 1100
Atlanta, Georgia 30363
Telephone: (404) 815-3000
Facsimile: (404) 817-3244




32468787 v1                              17
                           CERTIFICATE OF SERVICE
      I hereby certify that on October 18, 2018, I presented the foregoing motion to the
Clerk of Court for filing and uploading to the CM/ECF system, which will automatically
send email notification of such filing to the following attorney of record:

    E. Talley Gray                       John H. Bedard, Jr.
    Law Offices of E. Talley Gray        Michael K. Chapman
    3449-D Lawrenceville-Suwanee Rd.     Bedard Law Group, P.C.
    Suwanee, GA 30024                    2810 Peachtree Industrial Blvd.
    talleygray@gmail.com                 Suite D
                                         Duluth, Georgia 30097
                                         Telephone: (678) 253-1871
                                         jbedard@bedardlawgroup.com
                                         mchapman@bedardlawgroup.com

    Gregory A. Frank                     W. Pitts Carr
    Marvin L. Frank                      Alexander Dewitt Weatherby
    FRANK LLP                            Carr & Weatherby, LLP
    370 Lexington Ave, Suite 1706        4200 Northside Parkway, N.W.
    New York, NY 10017                   Building 10
    Telephone: (212) 682-1853            Atlanta, GA 30327
    gfrank@frankllp.com                  404-442-9000
    mfrank@frankllp.com                  aweatherby@wpcarr.com
                                         pcarr@wpcarr.com




                                     /s/ Rachel R. Friedman
                                     Rachel R. Friedman
                                     Georgia Bar No. 456493
                                     rfriedman@burr.com




32468787 v1                            18
